DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims 
This action is in reply to the response received 13 June 2022.
Claims 25-38 have  been canceled in the response received 13 June 2022.
Claims 1-20 were previously canceled. 
Claims 21-24 are pending and have been examined.  





Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under Step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 21-24 are directed to a method. 
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of determining products  Specifically, representative claim 21 recites the abstract idea of: 
receiving a corresponding to a live audio-visual data to a plurality of users; 
receiving a social interaction input dataset from a first user corresponding to input of a social interaction; 
responsive to the receipt of the social interaction input dataset, capturing an audio visual segment corresponding to a portion of the audio-visual data; 
determining, through the audio visual segment as input, a list of products that are (i) available for purchase and (ii) shown in the audio visual segment;  and 
outputting the list of products associated with the first user. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 21 recites the abstract idea of determining products as noted above.  This concept is considered to be a method of organizing human activity because the claims recite the steps of determining a list of products that are available for purchase and that are shown in an audio visual segment and outputting the list of products to a user, making these activities related to a sales activity or behavior. Thus, representative claim 21 recites an abstract idea.  
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 21 includes the additional elements a computer, stream broadcasting, social media, live stream, computer-based visual image recognition techniques using screenshots, and a computer display of a computer device.  These additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 21 is directed to an abstract idea. 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an invention concept (i.e., whether the additional elements amount to significantly more than the exception itself).  In this case, as noted above, the additional elements of a computer, stream broadcasting, social media, live stream, computer-based visual image recognition techniques using screenshots, and a computer display of a computer device recited in the independent claim 1 are recited and described in a generic manner and merely apply the abstract idea using a generic computer. As such, the additional elements, considered individually and in combination, do not provide an inventive concept.  
As such, representative claim 21 is ineligible.
It is noted that dependent claim 22 includes the additional element of the livestream broadcast.  Applicant’s specification does not provide any discussion or description of the livestream broadcast as being anything other than a generic element. The claimed additional elements, individually and in combination do not integrate into a practical application and do not provide an inventive concept because they are merely being used to apply the abstract idea using a generic computer (see MPEP 2106.05(f)).   Accordingly, claim 22 is directed towards an abstract idea. Additionally, the additional element of claim 22, considered individually and in combination with other claim features, do not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
Dependent claims 22-24 do not aid in the eligibility of independent claim 21.  For example, claims 22-24 merely act to provide further limitations of the abstract idea recited in representative claim 21.
As such, claims 22-24 are ineligible. 




Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, A., et al. (PGP No. US 2018/0152764 A1), in view of Holmberg, A., et al. (PGP No. US 2019/0306540 A1). 

Claim 21-
Taylor discloses a computer-implemented method (CIM) comprising:
 receiving a live stream corresponding to a live audio-visual data stream broadcasted to a plurality of social media users (Taylor, see: paragraph [0023] disclosing “social network 118 may be provided to promote the currently featured items and/or the live video stream via social networks [i.e., social media]”; and see: paragraph  [0047] disclosing “adjust the volume of the audio of the live video stream 103”; and see: paragraph [0048] disclosing “may facilitate communication among multiple users [i.e., plurality of social media users] watching the live video stream 103”; and see: paragraph [0061] disclosing “box 403, the live video source 215 obtains a live video stream [i.e., receiving a live stream]”; And see: FIG. 1 and FIG. 4);
 receiving a social interaction input dataset from a first social media user corresponding to input of a social interaction with the live stream (Taylor, see: paragraph [0036] disclosing “The user data 251 may include…items seen via the interactive shopping interface, video segments 242 viewed, chat history [i.e., dataset]”; and see: paragraph [0049] “The chat interface 306 may provide users the ability to submit text comments, video comments, and/or audio comments. Communications may be directed to all users, a subset of users, or directly to hosts and/or producers of the live video stream 103” and “a user may [i.e., first social media user] send a message via a social network that is associated with the current program of the live video stream 103 [i.e., receiving, a social interaction from first social media user corresponding to input of a social interaction with the live stream]”); 
responsive to the receipt of the social interaction input dataset, capturing an audio visual segment of the live stream corresponding to a portion of the audio-visual data stream of the live stream (Taylor, see: paragraph [0036] disclosing “The user data 251 may include…items seen via the interactive shopping interface, video segments 242 viewed, chat history [i.e., dataset]”; and see: paragraph [0047] disclosing “adjust the volume of the audio of the live video stream 103”; and see: [0049] “The chat interface 306 may provide users the ability to submit text comments, video comments, and/or audio comments. Communications may be directed to all users, a subset of users, or directly to hosts and/or producers of the live video stream 103” and “a user may send a message via a social network that is associated with the current program of the live video stream 103 [i.e., receiving, a social interaction from first social media user corresponding to input of a social interaction with the live stream]”; and see: paragraph [0081] disclosing “an automated image recognition system may recognize the item within the live video stream 103 and extract an approximate graphical position [i.e., capturing an visual segment of the live stream]. Where the featured item has multiple versions or variants, the interactive shopping interface application 221 may identify the particular version being discussed [i.e., capturing audio] in the live video stream 103”); 
determining, through computer-based visual image recognition techniques using screenshots of the audio visual segment as input (Taylor, see: paragraph [0038] discloses “processor-based system”; and see: paragraph [0069] disclosing “may include segment metadata 245 that indicates the featured items”; and see: [0081] disclosing “an automated image recognition system [i.e., visual image recognition techniques] may recognize the item within the live video stream 103 and extract an approximate graphical position [i.e., using screenshots of the audio visual segment as input]. Where the featured item has multiple versions or variants, the interactive shopping interface application 221 may identify the particular version being discussed [i.e., audio visual segment] in the live video stream 103”)
a list of products that are: (i) available for purchase and (ii) shown in the audio visual segment of the live stream (Taylor, see: paragraph [0053] disclosing “the list of items may be personalized based on what segments the user actually streamed”; and see: paragraph [0073] disclosing “the content access application 263 receives a user selection of a selectable item component rendered in an interactive shopping interface. For instance, the user may select an image of an item or may click a button associated with an item (e.g., labeled “shop now ”) [i.e., available for purchase])” and see: [0074] “initiating an order of the item via the electronic commerce system 230”; and see: paragraph [0081] disclosing “featured item has multiple versions or variants, the interactive shopping interface application 221 may identify the particular version being discussed [i.e., audio visual segment] in the live video stream 103”); Also see: FIGS. 3C & 3D); and 
outputting the list of products to a computer display of a computer device associated with the first user (Taylor, see: paragraph and see: paragraph [0049] “Communications may be directed to all users, a subset of users…of the live video stream 103” and “a user may send a message via a social network that is associated with the current program of the live video stream 103”; and see: paragraph [0053] disclosing “the items may include other items from the item catalog 233 that are related to items that are featured or discussed” and “the list of items may be personalized based on what segments the user actually streamed”; and see: paragraph [0073] disclosing “the content access application 263 receives a user selection of a selectable item component rendered in an interactive shopping interface [i.e., generating a product purchase user interface]. For instance, the user may select an image of an item or may click a button associated with an item (e.g., labeled “shop now”) [i.e., element for display])” and see: [0074] “initiating an order of the item via the electronic commerce system 230”; Also see: FIG. 3D). 
Although Taylor discloses the social interaction input and capturing an audio visual segment of the livestream (Taylor, see: paragraph [0081] disclosing “an automated image recognition system may recognize the item within the live video stream 103 and extract an approximate graphical position”),  Taylor does not specifically disclose that audio visual segment of the live stream that is captured, is in response to the receipt of the social interaction. Taylor does not disclose:
response to the social interaction, capturing an audio visual of the live stream; 
However, Holmberg teaches: 
response to the social interaction, capturing an audio visual of the live stream (Holmberg, see: paragraph [0113] teaching “selecting a highlight clips set of segments from the live stream based on one or more of audience reactions to the live stream” and “responsive to selection by a user, the method further includes saving or sharing an audiovisual encoding of one or more of the highlight clips”). 
This step of Holmberg is applicable to the method of Taylor, as they both share characteristics and capabilities, namely, they are directed to livestreaming of content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Taylor to include the feature of response to the social interaction, capturing an audio visual of the live stream, as taught by Holmberg. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Taylor in order to improve the communications of captured audiovisual content from livestream broadcasts (Holmberg, see: paragraph [0008]). 

Claim 22-
Taylor in view of Holmberg teach the method of claim 21, as described above. 
Taylor further discloses wherein
 the social interaction with the live stream took the form of the first user sharing the live stream broadcast with at least one other user (Taylor, see: paragraph [0023] disclosing “a user [i.e., first user] may share a currently discussed item or the live video stream via a social network. A subscribe function may allow a user [i.e., one other user] to keep up with items discussed via the live video stream and/or future programs of the live video stream. For instance, upon selecting a subscribe component, a user may opt into emails announcing live video streams”).	

Claim 23-
Taylor in view of Holmberg teach the method of claim 21, as described above. 
Taylor discloses wherein:
the list of products includes only products shown in the live stream at, or near, the time of social interaction (Taylor, see: paragraph [0019] disclosing “The shopping interface 112 includes information about items currently being discussed within a segment of the live video stream”; and see: paragraph [0053] disclosing “the list of items may be personalized based on what segments the user actually streamed”).

Claim 24-
Taylor in view of Holmberg teach the method of claim 21, as described above. 
Taylor discloses further comprising: 
responsive to the first user selecting a first product from the list of products from the list of products, offering the user an opportunity to order the first product Taylor, see: paragraph [0053] disclosing “the list of items may be personalized based on what segments the user actually streamed”; and see: paragraph [0073] disclosing “the content access application 263 receives a user selection of a selectable item [i.e., selecting a first product] component rendered in an interactive shopping interface. For instance, the user may select an image of an item or may click a button associated with an item (e.g., labeled “shop now ”) [i.e., opportunity to order the first product])” and see: [0074] “initiating an order of the item via the electronic commerce system 230”).  











Response to Arguments
With respect to the rejections made under 35 USC § 101, the Applicant’s arguments filed on 13 June 2022, have been fully considered and are not considered to be persuasive. 
In response to the Applicant’s arguments found on page 6 of the remarks stating that “Claim 21 has been amended to be clearly directed to non-abstract subject matter,” and “The above quoted language is not taught or suggested by the Applied Art. For this reason, the Pending Claims are patentable over the Applied Art,” the Examiner respectfully disagrees.  The amended claims were analyzed under Step 2A, Prong 1 (2019 PEG), and even when considering the amendments, as well as the added features of determining a list of products that are: (i) available for purchase and (ii) shown in the audio visual segment of the live stream; and outputting the list of products to a computer display of a computer device associated with the first user,  the features of the limitations are still directed to the abstract idea of determining products. Further, the abstract idea falls into the enumerated grouping of a certain method of organizing human activity and the activities recited are directed to sales activities or behaviors. 
Further, the question of whether a particular claimed invention is novel or obvious is "fully apart" from the question of whether it is eligible. Diamond v. Diehr, 450 U.S. 175, 190, 209 USPQ 1, 9 (1981). As made clear by the courts, the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103. See, e.g., BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) ("The inventive concept inquiry requires more than recognizing that each claim element, by itself, was known in the art. . . . [A]n inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces."). Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101 (see MPEP 2106.05(I). Accordingly, non-obviousness under 35 U.S.C, 103 has no bearing on the eligibility of the claims over 35 U.S.C. 101. Therefore, the Examiner maintains that the claims are directed to an abstract idea and maintains the 101 rejection. 

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments filed on 13 June 2022, have been considered but are not considered persuasive. 
In response to the Applicant’s arguments found on pages 4-5 of the remarks stating that “Independent claim 21 has been amended to recite as follows: ‘[determining] a list of products that are: (i) available for purchase and (ii) shown in the audio visual segment of the live stream.’ The above-quoted claim language is not taught or suggested by the Applied Art” and further stating regarding amended claim 23 that “The above-quoted claim language is not taught or suggested by the Applied Art,” the Examiner disagrees. Taylor discloses the amended limitations. For example, Taylor discloses the step of determining a list of products that are: (i) available for purchase. As disclosed in paragraph [0053] of Taylor, the method displays a list of items that are based on what is streamed by the user. Further, in paragraph [0073], Taylor describes that the user may select one of the items by clicking on an image of the item that was in the live stream and upon selecting the item, is given the option to select a button “shop now”. The user has an option to order the item and complete the transaction (see: FIGS. 3C & 3D and paragraph [0074] of Taylor).  Next, Taylor further discloses (ii) shown in the audio visual segment of the live stream, as in paragraph [0081] of Taylor explains that the items in the shopping interface that are featured are displayed and discussed in that particular segment of the live stream. Therefore, the Examiner maintains that the reference of Taylor does disclose the amended limitations. 
In response to the Applicant’s arguments found on page 5 of the remarks stating that “Claim 23 has further been amended to recite as follows: ‘the list of products includes only products shown in the live stream at, or near, the time of social interaction.’ The above quoted claim language is not taught or suggested by the Applied Art,” the Examiner respectfully disagrees. Taylor discloses the amended claim limitation of the list of products includes only products shown in the live stream at, or near, the time of social interaction. For instance, Taylor includes a shopping interface that displays items that are currently being discussed in a live stream broadcast video (see: paragraph [0019]). Taylor also discusses that the list of items that are displayed correspond to the segments of the live broadcast that the user is actually streamed (see: paragraph [0053] of Taylor). Therefore Taylor does describe that a list of items on an interface displayed in a current live streaming event, are also tailored to what the user is actually streaming and would only include the products shown in that specific segment of the livestream that is currently taking place. Therefore, the Examiner maintains that Taylor discloses the amended claim limitation and maintains the 103 rejection. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
He, Y., et al. (PGP No. US 2019/0394499 A1), describes a live data broadcasting method performed at a computer server capable of detecting content during a live broadcast. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625